               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:17-CR-222
                                                          8:19-CR-89
vs.

CARDELL BONNER,
                                                           ORDER
                   Defendant.

UNITED STATES OF AMERICA,

                   Plaintiff,

vs.

TRISTEN A. COLEMAN,

                   Defendant.


      Trial in both of the above-captioned matters is set to begin on June 10,
2019. The Court's communications with counsel in these cases suggests that
there are discovery matters in both cases that may or may not prompt defense
counsel to move for continuance, and may or may not provide a sound basis for
the Court to grant such motions.
      The Court is available to try these cases during the week of June 10, the
week of June 17, or beginning on June 25 (assuming a 4-day trial). But the
present state of uncertainty and ambiguity is not a tenable position for the
Court to be in a week before trials are set to begin. Accordingly,
IT IS ORDERED:


1.   Counsel for all parties in the above-captioned cases are
     directed to confer and seek agreement on the scheduling of
     trial in these matters.


2.   Failing an agreement, any motions to continue in these cases
     shall be filed on or before 12 noon on Monday, June 3, 2019.


3.   Any opposition to such motions shall be filed on or before 5
     p.m. on Monday, June 3, 2019.


4.   Absent a motion to continue or agreement of the parties, the
     Court will proceed in the order previously indicated to
     counsel: the Coleman matter will be tried during the week of
     June 10, and the Bonner matter will be tried during the week
     of June 17.


Dated this 31st day of May, 2019.


                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                               -2-
